DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Williams (US-20060066067-A1).

Regarding claim 1, Williams teaches an infant mobility scooter (base 15 with wheels 19 and 20 as seen in attached figure below, fig.4) that enables a parent to easily soothe a fussy infant by allowing the infant to move around in a prone position on their own and/or by the parent (crawling aid allows an infant to move around, figs.1-4), comprising: - a base member (base 15, fig.4), wherein the base member includes a top surface, a bottom surface, a left side wall, a right side wall, a front wall, and a rear wall (top surface, left side wall, right side wall, front wall, and rear wall can be seen in the attached figure below, and the bottom surface is the surface opposite the top surface where wheels 20 and 19 are attached, fig.4), wherein the front wall is planar (front wall as seen in the attached figure below is planar, figs.2 and 4) and wherein the left and right side walls are void of longitudinal boards and vertical shaped members (left and right side wall do not have any additional boards or members, figs.1-4) and wherein the rear wall is void of a transversal board (rear wall does not have a transversal board, fig.4), and wherein the top surface is the uppermost surface of the infant mobility scooter (top surface of 15 is the upper most part of the infant scooter, fig.4); - wherein a front portion of the base member is adapted to accommodate the torso, head and arms of the infant (front portion is near the end 22 which is capable of accommodating the torso head and arms, fig.4); - wherein a rear portion of the base member is adapted to permit the infant's feet to slide thereover and reach a planar surface upon which the scooter is moved (rear portion is near where wheel 20 is attached with fillets 18 making it narrow than the front portion and capable of allowing an infant’s feet to reach the ground, fig.4); and - a plurality of ground engaging wheels secured to the bottom surface of the base member (wheels 19 and 20, fig.4), wherein the plurality of wheels consists of two non-free rotating wheels which are connected to each other via a truck (wheels 19 are connected through an axle and brackets forming a wheel truck, fig.4, see figure below) and secured to the bottom surface of the base member proximate the front portion (wheels 19 are secured near the front wall as seen in the attached figure below, fig.4) and one free rotating wheel secured to the bottom surface of the base member proximate the rear portion (wheel 20 attached near the rear portion, fig.4).


    PNG
    media_image1.png
    615
    635
    media_image1.png
    Greyscale


Regarding claim 2, Williams teaches wherein the top surface is continuous and planar (top surface of base 15 is continuous and planar as seen in figure 4).

Regarding claim 3, Williams further comprising a pillow positioned on the top surface (cushion 16 placed on top of the base 15, figs.1-4).

Regarding claim 4, wherein the pillow comprises a boppy pillow or newborn lounger (cushion 16 has elevated sides making it act as a newborn lounger, figs.3-4).

Regarding claim 6, wherein the base member is fabricated from a metal, a metal alloy, a natural resin, a synthetic resin, a plastic, a composite, wood, and/or combinations thereof (the base 15 can be made from metal, plastic, or wood, fig.4, paragraph [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US-20060066067-A1) in view of Jang (KR-20120043544-A).

Regarding claim 14, Williams teaches an infant mobility scooter (base 15 with wheels 19 and 20 as seen in attached figure above, fig.4) that enables a parent to easily soothe a fussy infant by allowing the infant to move around in a prone position on their own and/or by the parent (crawling aid allows an infant to move around, figs.1-4), comprising: - a base member (base 15, fig.4), wherein the base member includes a top surface, a bottom surface, a left side wall, a right side wall, a front wall, and a rear wall (top surface, left side wall, right side wall, front wall, and rear wall can be seen in the attached figure above, and the bottom surface is the surface opposite the top surface where wheels 20 and 19 are attached, fig.4), wherein the front wall is planar (front wall as seen in the attached figure above is planar, figs.2 and 4) and wherein the left and right side walls are void of longitudinal boards and vertical shaped members (left and right side wall do not have any additional boards or members, figs.1-4) and wherein the rear wall is void of a transversal board (rear wall does not have a transversal board, fig.4); - wherein a front portion of the base member is adapted to accommodate the torso, head and arms of the infant (front portion is near the end 22 which is capable of accommodating the torso head and arms, fig.4); - wherein a rear portion of the base member is adapted to permit the infant's feet to slide thereover and reach a planar surface upon which the scooter is moved (rear portion is near where wheel 20 is attached with fillets 18 making it narrow than the front portion and capable of allowing an infant’s feet to reach the ground, fig.4); and - a plurality of ground engaging wheels secured to the bottom surface of the base member (wheels 19 and 20, fig.4), wherein the plurality of wheels consists of two non-free rotating wheels which are connected to each other via a truck (wheels 19 are connected through an axle and brackets forming a wheel truck, fig.4, see figure below) and secured to the bottom surface of the base member proximate the front portion and one free rotating wheel secured to the bottom surface of the base member proximate the rear portion (wheel 20 attached near the rear portion, fig.4).
	Williams fails to teach a post secured to the base member, wherein the post includes an aperture so that string or rope can be tied to the same allowing an individual to return the infant mobility scooter to the individual. However, Jang teaches a post secured to the base member (ring 22 connected to base 12, figs.1-2 and 6), wherein the post includes an aperture so that string or rope can be tied to the same allowing an individual to return the infant mobility scooter to the individual (ring 22 has aperture to receive the strap 20 for towing the infant scooter, figs.1-2 and 6).
Williams and Jang are both considered to be analogous to the claimed invention because they are in the same field of infant vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams with the teachings of Jang and have a ring post with strap to allow the parent to control movement of the infant by, aiding in crawling, returning the scooter to the infant, or preventing the infant from crawling down the stairs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618     

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618